Title: To James Madison from Gabriel Christie, 5 January 1802 (Abstract)
From: Christie, Gabriel
To: Madison, James


5 January 1802, Annapolis. Requests postponement of his son’s appointment as consul for Madeira until after the son’s anticipated return from London in March. Wishes to withdraw application if an appointment is required before then.
 

   RC (DLC). 1 p.


   Christie had also asked JM to appoint his son Charles consul for Canton, but after hearing that John Marsden Pintard intended to resign as consul at Madeira, he renewed his recommendation of Charles for that post (Christie to JM, 20 Mar. 1802 [DNA: RG 59, LAR, 1801–9]).

